Citation Nr: 1748493	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-25 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for osteoarthritis and degenerative changes of the lumbar spine (a back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Army from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the RO in Indianapolis, Indiana, which, in pertinent part, denied service connection for a back disability.  

In October 2015, the Veteran testified at a Travel Board hearing in Indianapolis, Indiana, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  

This case was previously before the Board in January 2016, where the issue on appeal was remanded to obtain an addendum medical opinion from a VA examiner.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for the back disorders of degenerative changes and osteoarthritis of the lumbar spine, which is a total grant of benefits as to the issue on appeal, the Board need not address Stegall compliance at this time.

Since issuance of the Supplemental Statement of the Case (SSOC) in March 2016, additional evidence has been received by the Board.  The Veteran explicitly waived consideration of new evidence by the Agency of Original Jurisdiction pursuant to 38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  




FINDINGS OF FACT

1.  The service treatment records are unavailable, as they were likely destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis in 1973.

2.  The Veteran is currently diagnosed with osteoarthritis and degenerative changes of the lumbar spine (a back disability).

3.  The Veteran sustained an injury to the back during military service.

4.  Symptoms of a back disability have been continuous since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the back disabilities of degenerative changes and osteoarthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for the back disabilities of degenerative changes and osteoarthritis of the lumbar spine, no further discussion of VA's duties to notify and to assist is necessary concerning the issue on appeal.

Service Connection for a Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Degenerative joint disease, which is arthritis, is a chronic disease under 38 C.F.R. § 3.309(a).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, 38 C.F.R. § 3.303(b) applies to the back disability issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For a chronic disease such as osteoarthritis or degenerative changes of the lumbar spine, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury are shown at any later date, however remote, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In cases where, as here, the service treatment records have been lost or destroyed, the Board has a duty to exercise greater diligence in assisting a veteran with the development of evidence to support a claim, and heightened duties to explain its findings and conclusions and to consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).   
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that the currently diagnosed degenerative changes and osteoarthritis of the lumbar spine originated during active service.  Specifically, the Veteran contends that he injured his back while lifting and stacking heavy tires as a field artillery repairman during the last three months of service.  The Veteran has reported experiencing continuous symptoms of a back disability since service separation.  See May 2012 Supplemental Claim, September 2013 Correspondence, and Hearing Transcript.

After a review of all the evidence, lay and medical, the Board finds a current diagnosis of degenerative changes and osteoarthritis of the lumbar spine.  A January 2013 VA examination report reflects a diagnosis of degenerative changes of the lumbar spine.  Additionally, VA treatment records in March 2012 and March 2016 reflect x-rays of the lumbar spine that reveal diffuse arthritis and severe degenerative changes.  The Veteran contends that during service in or around January 1965 he heard a "pop" in his back when he turned to stack a heavy tire in a pile.  See September 2013 Correspondence and Hearing Transcript at p. 4.

The Board finds that the Veteran sustained an injury to the back in-service.  As noted above, the Veteran has consistently asserted that he injured his back while working as a field artillery repairman in service.  Specifically, the Veteran contends that during the last three months of service the Veteran was assigned to a junkyard or "chemicalization point" where duties included breaking down tires and wheels from vehicles and stacking them in separate piles.  

The DD Form 214 confirms that the Veteran's military occupational specialty was field artillery repairman.  A service personnel record reflects that the Veteran was assigned the duty of auto repairman at "CP" point effective February 15, 1965.  The Board finds the Veteran's account of breaking down tires and wheels off vehicles and stacking them in piles, to include the one-time back injury around January 1965, to be credible and consistent with the places, types, and circumstances of service as a field artillery repairman.  38 U.S.C.A. § 1154(a).

Applying the heightened duties noted above, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had "continuous" symptoms of a back disability since service separation in March 1965 to warrant presumptive service connection for the chronic disease of arthritis under 38 C.F.R. § 3.303(b).  The January 2013 VA examination report reflects that the Veteran associated his current symptoms of back pain to the heavy lifting he did during the last three months of service.  During the October 2015 Board hearing, the Veteran reported lifting tires and wheels that weighed 100 to 120 pounds while assigned to the chemicalization point.  The Veteran consistently asserted that he believes he injured his back when he turned to place a heavy tire in a pile around January 1965.  The Veteran also reported worsening back pain two to three days following the one-time injury, and he continued to experience fairly constant back pain with minimal relief during the last three months of service.  See Hearing Transcript at p. 4-7.  

The Veteran contends that he continued to experience back pain following separation from service, which progressively worsened throughout the years.  See September 2013 Correspondence.  In particular, he reported difficulty qualifying for a job he applied for about three months following service separation due to a poor evaluation of his back.  See Hearing Transcript at p. 6.  The Veteran denied re-injury of his back following service separation, and he reported self medicating the pain with over-the-counter Aleve for years until he sought medical treatment about 15 years ago.  See Hearing Transcript at p. 8-9.  A September 2005 private treatment record reflects that that the Veteran reported problems with back pain in the right flank area, particularly with lifting or twisting.  An October 2011 VATR note indicates that a computerized tomography (CT) confirmed severe degenerative changes in the spine which may have been the cause of the Veteran's pain.  Additionally, VATRs from 2008 through 2016 reflect treatment for back pain with narcotic pain medications such as Percocet, Vicodin, and Oxycodone.

The unfavorable evidence of record on the question of continuous post-service symptoms includes the January 2013 VA examination report and the February 2016 VA addendum report.  The January 2013 VA examiner diagnosed degenerative changes in the lumbar spine and opined that the degenerative changes in the lumbar spine were less than likely related to service, reasoning that the Veteran reported doing three months of heavy lifting while in-service which, without a specific injury, was unlikely to cause the moderate to severe changes in the lumbar spine.  Following a January 2016 Board remand, the February 2016 VA examiner also opined the degenerative changes were less than likely related to military service in an addendum VA medical opinion report.  In doing so, the February 2016 VA examiner reasoned that the Veteran was diagnosed with degenerative changes of the lumbar spine, which, per medical literature, develops due to the effects of aging on the spine and specifically the intervertebral disc.

The Board finds the 2013 and 2016 VA examiners' opinions to be of no probative value.  In rendering an opinions, neither examiner adequately considered the one-time injury of the back incurred in service around January 1965.  The January 2013 VA examiner only considered that the Veteran performed heavy lifting for three months in service without sustaining an injury; therefore, the January 2013 VA examiner's medical opinion is based on inaccurate facts, as the evidence of record, particularly the Veteran's competent and credible lay statements, reflect a one-time injury to the back while stacking heavy tires around January 1965.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Similarly, the February 2016 VA examiner's opinion is inadequate in its failure to address the effect of the in-service back injury in the development of the current degenerative changes and osteoarthritis of the lumbar spine.  The 2016 VA examiner only attributed the current degenerative changes to the aging process; however, this opinion is inconsistent with the January 2013 VA examiner's opinion, which suggests that a specific injury to the spine could contribute to the development of degenerative disc disease, irrespective of aging.  See Reonal, 5 Vet. App. at 461; see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  As such, the Board finds the January 2013 and February 2016 VA medical opinions to be of no probative value, as they are based on an inaccurate factual premise.

The October 2015 Board hearing transcript also shows that the Veteran reported that he did not seek medical attention for back pain in service, instead choosing to work through the pain, and he did not inform the VA treating physician of the prior in-service injury to the back.  See Buchanan, 451 F.3d at 1337 (a lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

The evidence weighing in favor of continuous symptoms since service include the Veteran's consistent lay statements, discussed above, that he has had continuous symptoms of back pain since the one-time injury in service, as well as an April 2014 medical opinion from the Veteran's private orthopedic physician, Dr. J.A., DO.  Dr. J.A. noted that several x-rays of the lumbar spine have revealed a significant amount of degeneration and spondylosis.  Further, Dr. J.A. opined that there is a greater degree of degenerative disc disease than one without the Veteran's military experience would have, reasoning that the Veteran's military experience of breaking down and stacking wheels and tires from heavy equipment caused his current condition.  The Board finds Dr. J.A.'s opinion to be the most probative opinion of record, as Dr. J.A. specializes in orthopedic medicine, conducted the appropriate testing, and considered the relevant facts of the in-service injury in rendering the opinion.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced "continuous" symptoms since service separation of degenerative changes and osteoarthritis of the lumbar spine to warrant presumptive service connection for arthritis under 38 C.F.R. § 3.303(b).  As such, the criteria for presumptive service connection for arthritis under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104. 


ORDER

Service connection for osteoarthritis and degenerative changes of the lumbar spine is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


